64448: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 64448


Short Caption:CAMACHO VS. ORELLANAClassification:Civil Appeal - Family Law - Proper Person


Lower Court Case(s):Clark Co. - Eighth Judicial District - R164729Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


AppellantRamiro J. Camacho, Jr.
					In Proper Person
				


RespondentRuth Orellana
					In Proper Person
				


RespondentThe State of Nevada Department of Health and Human ServicesAlan L. Bennett
							(Clark County District Attorney/Family Support Division)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


02/02/2015OpenRemittitur



15-00687: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


11/20/2013Filing FeeFiling Fee due for Appeal.


11/20/2013Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person Pilot Program. Filed certified copy of proper person notice of appeal.13-35009




11/20/2013Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.13-35011




12/04/2013OtherReceived Returned Mail.  Rec for Docs 11/20/13 addressed to Ruth Orellana.  Per USPS, "return to sender, attempted not known".  No forwarding address.


12/04/2013OtherReceived Returned Mail.   Rec for Docs 11/20/13 addressed to Ramiro Camacho.  Per NDOC, "Discharged".  No forwarding address.


01/07/2015Order/DispositionalFiled Order Dismissing Appeal.  To date, appellant has not paid the filing fee or otherwise responded to this court's notice.  Accordingly, cause appearing, "this appeal is dismissed."  NNP-TL15-00687